Citation Nr: 0423866	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  97-31 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for lymphoma with sub-total 
gastrectomy, claimed as secondary to ionizing radiation 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1963 to 
September 1968. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the RO in 
Newark, New Jersey, which denied service connection for 
lymphoma with sub-total gastrectomy, claimed as secondary to 
ionizing radiation exposure.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement received at the Board of Veterans' Appeals in 
July 2004, the veteran requested a personal hearing at the RO 
before a Veterans Law Judge (Travel Board hearing).  Such a 
hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2003).  

Accordingly, this matter is hereby REMANDED for the following 
action:

The RO should schedule the veteran for a 
personal hearing at the RO before a 
Veterans Law Judge.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




